             Case 5:18-cv-00911-XR Document 62 Filed 05/28/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself            §
and all others similarly situated,             §
                                               §
Plaintiff,                                     §
                                               §
V.                                             §          Case No. 5:18-CV-00911-XR
                                               §
TOLTECA ENTERPRISES, INC. d/b/a                §
PHOENIX RECOVERY GROUP,                        §
                                               §
Defendant.                                     §


                      UNOPPOSED MOTION TO ENTER JUDGMENT


        Plaintiff and Class Representative Sadie Hackler files this Unopposed Motion to

Enter Judgment and shows:

                                     Grounds for Relief

        1.      On August 31, 2018, this Federal Fair Debt Collection Practices Act

(“FDCPA”) case was filed.

        2.      On September 9, 2019, the Court certified this case to proceed as a class

action. (ECF #36)

        3.      On December 11, 2019, the Court granted to the class a partial summary

judgment and adjudged Defendant liable for each of the two FDCPA violations as

asserted by Plaintiff. (ECF # 39).

        4.      On February 11, 2021, the parties filed a stipulation of fact, stipulating that

1% of Defendants net worth is $3,600. (ECF # 57).




Unopposed Motion to Enter Judgment                                                Page 1|4
               Case 5:18-cv-00911-XR Document 62 Filed 05/28/21 Page 2 of 4




          5.      On April 28,2021, the parties filed a stipulation that the named plaintiff Sadie

Hackler is entitled to an award of $1,000 in statutory damages under the FDCPA 1 and

the class is entitled to a separate award of $3,600 under the FDCPA. 2 (ECF #59).

          6.      There are no longer any factual issues for a trier of fact to decide, except

for attorneys fees and expenses pursuant to Local Rule CV-7.

          7.      The parties need the Court to determine an amount for attorney’s fees and

non-taxable Costs (expenses) for Class Counsel. The parties have been negotiating

those issues for months, and will continue to do so, but they may ultimately need the

Court’s assistance.

          8.      The parties therefor request that the Court enter a judgment for the class

and against the Defendant for statutory damages of $1,000 for Plaintiff Sadie Hackler

plus $3,600 for the class.

          9.      The certified class consists of over 13,800 people. Obviously, there is no

feasible way to distribute $3,600 to 13,800 people. Class Counsel requests that the

judgment provide that from the first $3,600 collected from the judgment, whether by way

of settlement or otherwise, Class Counsel disburse it to Texas RioGrande Legal Aid as a

cy pres distribution. This has ordered at least three times in FDCPA and FCRA class

actions in this district. See, Munoz v. Burke Civil Action No. 5:05-cv-00223-WRF (ECF

#40) (FDCPA case); King v United SA Federal Credit Union, Civil Action No. 5:09-cv-

00937-NSN (ECF #31) (FCRA case); Boles v. Moss Codilis, LLP, Civil Action No. SA-10-

CV-1003-XR, (ECF #84); 2011 U.S. Dist. LEXIS 104466 (W.D. Tex. 2011) (FDCPA case).




1   See, 15 U.S.C. §1692k (a) (2) (A).
2   See, 15 U.S.C. §1692k (a) (2) (B).

Unopposed Motion to Enter Judgment                                                  Page 2|4
            Case 5:18-cv-00911-XR Document 62 Filed 05/28/21 Page 3 of 4




       10.     "The equitable doctrine of cy pres ensures that undistributed or unclaimed

funds are put to their 'next best compensation use, e.g., for the aggregate, indirect,

prospective benefit of the class.'" Duncan v. JPMorgan Chase Bank, N.A., Civ. No. SA-

14-CA-00912-FB, 2016 U.S. Dist. LEXIS 122663, 2016 WL 4419472, at *17 (W.D. Tex.

May 24, 2016) (quoting Klier v. Elf Atochem N. Am., Inc., 658 F.3d 468, 474 (5th Cir.

2011) (citation omitted)). A cy pres distribution is appropriate "only when it is not feasible

to make further distributions to class members." Klier, 658 F.3d at 475 (internal quotation

marks omitted) (citation omitted). "It is infeasible to make further distributions when (1)

remaining class members cannot be identified or chose not to participate; (2) the claim

amounts are too small to make individual distributions economically viable, and/or (3) the

class members' damages claims are fully satisfied by the initial distribution." Duncan,

2016 U.S. Dist. LEXIS 122663, 2016 WL 4419472, at *17 (citing Klier, 658 F.3d at 475 &

n.15).” In re Convex Comput. Corp. Sec. Litig., No. 3:91-CV-1563-S, 2020 U.S. Dist.

LEXIS 58507, at *3 (N.D. Tex. 2020).

                                    Certificate of Conference

       11.     Defendant does not oppose this motion nor the form of judgment submitted

with the motion, per email from Defendant’s counsel on May 28, 2021

                                    Request for Relief

       Plaintiff requests that the Court enter a judgment substantially in the form of Exhibit

A, and order Class Counsel to submit their fee application in accordance with Local Rule

CV-7 (j).




Unopposed Motion to Enter Judgment                                               Page 3|4
         Case 5:18-cv-00911-XR Document 62 Filed 05/28/21 Page 4 of 4




                                              Respectfully submitted,

                                              BINGHAM & LEA, P.C.
                                              319 Maverick Street
                                              San Antonio, Texas 78212
                                              (210) 224-1819 Telephone
                                              (210) 224-0141 Facsimile
                                              ben@binghamandlea.com

                                              By: /s/ Benjamin R. Bingham
                                                     BENJAMIN R. BINGHAM
                                                     State Bar No. 02322350

                                              LAW OFFICE OF BILL CLANTON, P.C.
                                              926 Chulie Dr.
                                              San Antonio, Texas 78216
                                              210 226 0800
                                              210 338 8660 fax
                                              bill@clantonlawoffice.com

                                              By: /s/ William M. Clanton
                                                     WILLIAM M. CLANTON
                                                     State Bar No. 24049436

                                               ATTORNEYS FOR PLAINTIFF




                             CERTIFICATE OF SERVICE

        I certify by my signature below that on May 28, 2021, a true and correct copy of
the above and foregoing was served through the Court’s Electronic Case Noticing System
on all counsel of record.

                                        /s/ Benjamin R. Bingham
                                        BENJAMIN R. BINGHAM




Unopposed Motion to Enter Judgment                                         Page 4|4
